        Case 4:19-cr-00051-BMM Document 63 Filed 06/17/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                          CR-19-51-BMM
                     Plaintiff,

 vs.                                                           ORDER

 SHANE ALAN NAULT,

                     Defendant.



                                      ORDER
       Plaintiff Shane Alan Nault (“Nault”) filed a motion to traverse the warrant

executed to search the car that Nault was driving at the time of his arrest. (Doc.

48.) This motion comes on the heels of this Court denying a motion to suppress

related to the same stop that Nault now attempts to challenge. (Doc. 27.) The Court

ultimately denied the motion to suppress, in part, because law enforcement found

the methamphetamine in reliance on a search warrant. (Transcript, Doc. 43 at

102:5-8.)

       The United States Supreme Court has established that courts cannot suppress

evidence “obtained in objectively reasonable reliance on a subsequently

invalidated search warrant.” United States v. Leon, 468 U.S. 897, 922 (1984).

Defendants may attack the warrant itself, however, under Franks v. Delaware, 438
        Case 4:19-cr-00051-BMM Document 63 Filed 06/17/20 Page 2 of 4



U.S. 154 (1978). To succeed on a Franks claim, a defendant must show (1) that a

law enforcement official deliberately or recklessly included a false statement or

omitted a true statement from the warrant affidavit, and (2) establish the warrant

affidavit would not establish probable cause if the false or omitted information was

omitted from the analysis. United States v. Perkins, 850 F.3d 1109, 1116 (9th Cir.

2017). A defendant may receive a Franks hearing, however, only if they make “a

substantial preliminary showing” on both prongs of the Franks analysis. The party

must then satisfy both prongs by a preponderance of evidence at the Franks

hearing. United States v. Chavez-Miranda, 306 F.3d 973, 979 (9th Cir. 2002).

      Nault alleges that the search warrant contained at least four material

omissions: the search warrant lacked sufficient information about the narcotics

detector dog and his reliability and experience; the dog sniff did not occur as

reported in the affidavit; that the stop was purely pretextual; that the officer who

conducted the field sobriety tests was not trained as a Drug Recognition Expert.

(Doc 49.)

      Nault has failed to make a substantial preliminary showing on at least two

fronts. First, nothing in his motion or affidavits speaks to whether the alleged

omissions were deliberate or reckless. Nault cannot receive a Franks hearing

simply alleging factual inaccuracies or omissions. See United States v. Rettig, 589
        Case 4:19-cr-00051-BMM Document 63 Filed 06/17/20 Page 3 of 4



F.2d 418, 422 (9th Cir. 1978); accord United States v. Norris, 942 F.3d 902, 909-

10 (9th Cir. 2019).

      Nault’s motion also fails because he has not made a significant preliminary

showing that the drug dog sniff was material to the probable cause determination.

“Probable cause to search a location exists if, based on the totality of the

circumstances,” a “fair probability” exists that the police will find evidence of a

crime. Perkins, 850 F.3d at 1119 (citation omitted). The key inquiry in resolving a

Franks motion is whether probable cause remains once any misrepresentations are

corrected and any omissions are supplemented. See id. If probable cause remains,

the defendant has failed to establish a material omission. See id.

      The warrant application provides ample evidence to support probable cause

even without the alleged omissions. Principally, at least 14 people implicated Nault

in methamphetamine trafficking in the Havre area. (Doc. 25-1 at 1222-1226.) Two

of those people also conducted a controlled buy from Nault on behalf of the Tri-

Agency Task Force just one month before Nault was arrested. (Id. at 1222.) On top

of that, Nault used the same vehicle to sell the drugs in the controlled buy that he

was using at the time of his arrest. (Id.) Further, the officers stated in the

application that based on their experience “drug traffickers sometimes store their

drugs and paraphernalia in several different locations.” (Id. at 1220.) “[T]he . . .

automobile . . . of those individuals who are trusted and intimate companions are
        Case 4:19-cr-00051-BMM Document 63 Filed 06/17/20 Page 4 of 4



commonly used for this purpose.” (Id.) This information proves more than enough

to establish probable cause to support the warrant. Perkins, 850 F.3d at 1119

      Accordingly, IT IS ORDERED that Nault’s motion to traverse the warrant

(Doc. 48) is DENIED. Further, the following ex parte motions for subpoenas are

DENIED, as moot: Docs 53, 54, 55, 56, 57, 58, 59. Nault’s Fourth Motion to

Continue (Doc. 61) is DENIED.

      Dated this 17th day of June, 2020.
